Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 03/23/2022, in which, claim(s) 1-10, 17-20 is/are pending.
Claim(s) 11-16 is/are cancelled.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 20 have been considered. The objection have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-20 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues with respect to the prior arts not teaches ”the configuration and the wherein the session data can be altered and persisted without invalidating the certifying signature of the template based on an architecture of the electronic form that certifies the template separately from the electronic form content and wherein the value is associated with a coded script that is stored in the electronic form content, the coded script supports altering and persisting the session data without invalidating the certifying signature of the template”. (See Remarks pp. 14-15)
The Examiner respectfully disagrees. Fifield teaches the electronic transcript can be modify/altering without effecting the integrity of the electronic documents, the control value is the RIPEMD-160 hash are used on different line-to-line hash of the transcript, the transcript is considered validate as long as certain data is not touched, only sets features/data will affect the validity signature, thus the hash is used in determine if the data is alter; however, the signature is still valid even if the altering of the transcript occurs [Fifield; 11:1-45]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  Claim 7 and 9 are duplication of each other.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-10, 17-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fifield et al. (US 7,689,900 B1, hereinafter Fifield) in view of Gaurav et al. (US 2006/0206502 A1, hereinafter Gaurav) further in view of Liu et al. (US 2006/0167905 A1, hereinafter Liu) further in view of Boyer et al. (US 2007/0288857 A1, hereinafter Boyer).
Regarding claims 1 and 17, Fifield teaches a computing system (col. 13, Ins. 45- 55 “The embodiments of the invention...are implemented...in a computing system”) comprising:
one or more processors (col. 1, Ins. 22-35 “using a word processor to edit the [] transcript’; note: Fifield’s computing system may include a “processor,” namely a “word processor’ [see: col. 1, Ins. 22-35]); and
one or more non-transitory computer-readable storage media, coupled with the one or more processors, having instructions stored thereon which, when executed by the one or more processors (col. 13, Ins. 36-44 “invention...embodied in a computer program product...in a computer usable medium, having computer readable code/ instructions...devices configured to cause a computer...to carry out the invention’), cause the computing system to provide: 
receiving a request to certify a document associated with an electronic form, the document is associated with session data that can be altered and persisted without invalidating a certifying of the document (col. 11, Ins. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated, initiates a process to verify the integrity of the electronic transcript...metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document”; note: a “certification request’ is “received” when Fifield’s “button” is “activated” [see: col. 11, Ins. 1-22]);
wherein the session data can be altered and persisted without invalidating the certifying signature of the template based on an architecture of the electronic form that certifies the template separately from the electronic form content (the electronic transcript can be modify/altering without effecting the integrity of the electronic documents, the control value is the RIPEMD-160 hash, and only sets features/data will affect the validity signature [Fifield; 11:1-45]); 
wherein the value is associated with a coded script that is stored in the electronic form content, the coded script supports altering and persisting the session data without invalidating the certifying signature of the template (the indicators allow to modify the electronic transcript, and various RIPEMD-160 hash are used on different line-to-line hash of the transcript, the transcript is considered validate as long as certain data is not touched [Fifield; 11:1-45]);
selectively granting the request to certify the document (col. 11, Ins. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated, initiates a process to verify the integrity of the electronic transcript’; note: Fifield’s “button” may “selectively grant” certification requests because the “button” is “selectable” [see: col. 11, Ins. 1-22]). 
However, Fifield does not explicitly disclose: wherein the document is a template, wherein the template includes a restore state attribute indicating whether the template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template; and means for determining that a value of the restore state attribute indicates that the template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template.

In an analogous art, Gaurav teaches:
a document includes a restore state attribute indicating whether the document is associated with session data that can be altered and persisted without invalidating a certifying of the document (¶44 “system 200 can employ stored protocol/restore state attribute...to permit changes to field, component, and/or subcomponent values/session data”; 741 “using data manipulation technology, such as an XML document/form editor’; note: Gaurav’s foregoing feature for permitting “changes” enable’s Gaurav’s session data to be “altered and persisted,” and it is implicit that Gaurav’s session data cannot be “altered and persisted” without using a such a feature to permit such “changes” [see ¶41, 44 and claim 11], also note that Gaurav’s “message” may be a “document” [see ¶6, 41] and that the “validation” of Gaurav’s message/document is a “certifying” [see ¶41]); and
determining that a value of the restore state attribute is a configuration that indicates that the document is associated with session data that can be altered and persisted without invalidating a certifying of the document (¶43 “processor 206 determines/analyzes data...generated by schema generator 204”; ¶44 “employ stored protocols and/or algorithms to...permit changes to field, component, and/or subcomponent values”; note: it is implicit that Gaurav’s stored protocols (e.g., a restore state attribute value(s)) can be determined [see ¶43, 44]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Gaurav for: having a document include a restore state attribute that indicates whether the document's session data can be altered and persisted without invalidating the document; and means for determining a value of the restore state attribute of a document. The teachings of Gaurav, when used with the existing system of Fifield’s document, will make the system more interoperable and make the system’s integrity more robust by enabling its document's session data to be altered and persisted without invalidating a certifying of the document. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill to arrive at the above-claimed invention.
However, Fifield in view of Gaurav does not explicitly disclose: wherein the certifying of the document is a certifying signature of the document, and wherein the document is the template.
In an analogous art, Liu teaches:
wherein a document (200, FIG. 2) is a template (205, FIG. 2) (61, 60 “form 200 comprising a template (bottom) layer 205”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Liu for providing a document with a template (i.e., a bottom layer). The teachings of Liu, when used with the existing system of Fifield in view of Gaurav’s ability to have a document altered and persisted without invalidating its certifying, will provide the system with the benefits of a template—such as efficiency and uniformity—by enabling a template of the system’s document to be altered and persisted without invalidating its certifying. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Fifield in view of Gaurav further in view of Liu does not explicitly disclose, yet Boyer teaches: wherein a certifying of a template is a certifying signature of the template (¶16 “create a presentation template signature; such a signature could be used to certify a correct form application to the end user’; note: Boyer expresses a desire, in the art of Ul forms, “to create a presentation template signature...to certify a correct form application to the end user” [see ¶16], also note that Boyer only intends for such a “digital signature’ to be invalidated when its “Ul appearance changes in an important way” [see ¶6]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for using a signature to certify that a template is valid. The teachings of Boyer, when used within the certifying of the system of Fifield in view of Gaurav further in view of Liu’s template, will make the system more user-friendly by having it use a signature to indicate to an end user that the system’s template is valid. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Regarding claim 2, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the value of the restore state attribute is a manual, wherein manual is the configuration associated with the code script to restore persisted session data that has been altered (Gaurav ¶41 “using data manipulation technology, such as an XML document/form editor’; Gaurav ¶44 “system 200 can employ stored protocol/restore state attribute value...to permit changes to field, component, and/or subcomponent values/session data”; note: Gaurav’s functionality for permitting “changes” [see Gaurav ¶41, 44 and claim 11] may include a “manual” feature, such as the feature(s) provided by “an XML document/form editor,” which is Guarav’s “script to restore persisted session data that has been altered” [see Gaurav ¶41]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Gaurav for a protocol for enabling a script to manually restore an invalid alteration to persisted session data. The teachings of Gaurav, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute value, will enable the system to manually restore an invalid alteration to persisted session data, when the alteration is not restored automatically. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Regarding claims 3 and 18, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, wherein the electronic form is an application packaged as a document that includes the architecture of the electronic form that certifies the template separately from the electronic form content, wherein the architecture is an eXtensible Markup Language (XML) Forms architecture (XFA) (Gaurav ¶41 “using data manipulation technology, such as an XML document/ form editor’; Gaurav ¶44 “system 200 can employ stored protocol/restore state attribute value...to permit changes to field, component, and/or subcomponent values/session data”; note: Gaurav’s functionality for permitting “changes” [see Gaurav ¶41, 44 and claim 11] may include a “manual” feature, such as the feature(s) provided by “an XML document/form editor,” and it is implicit that Gaurav must include some indication of its “XML document/form editor,” in order for its users to utilize it [see Gaurav ¶41)).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Gaurav for having a restore state attribute value include a manual setting with XML document/form. The teachings of Gaurav, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute value, will make the system more dynamic by enabling it system to manually restore an invalid alteration to persisted session data, when the alteration is not restored automatically. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Regarding claim 4, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 3, as previously stated, and further teaches: wherein the one or more actions coded in to the template include a restore action and a validate action (Fifield: col. 11, Ins. 1-22 “initiates a process/action to validate/verify the integrity of the electronic transcript/document’; Gaurav ¶6, 41 “documents/messages can undergo a comprehensive validation process/action’; Liu ¶61, 60 “template data validation framework”; Boyer ¶25, 24 “a ‘ref’ attribute 44 that restores/resets its Ul data context to be...its initial Ul context’; note: Boyer’s restore state attribute 42 may be coded into a form or template [see Boyer ¶23, 24, 25 and FIG. 4]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for having one or more actions (such as a restore action) coded into a form or template, in order to indicate how the form or template’s session data may be altered and persisted. The teachings of Boyer, when used with the validate action of the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s template, will make the template more robust and improve the integrity of its data by having requirements (such as validation criteria) coded into the template itself. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above- claimed invention.

Regarding claim 5, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 4, as previously stated, and further teaches: wherein the restore action specifies items of the session data to overly onto the electronic form such that only specified session data items are restored (Boyer ¶16, 18 “If the state attribute is not applied...then...the switch state need not be preserved’: Boyer ¶9 17, 23, 24 “a ‘ref’ attribute 44 that restores/resets its Ul data context to be...its initial Ul context/item”; Boyer ¶25 “state attribute 48 is evaluated relative to the UL.. for which row of Ul controls was generated...expression ‘@case’ 50 selects/specifies the ‘case’ attribute... The content of that attribute is matched to the content of the id attributes of the case...and the case with the matching id is selected/specified”; Boyer ¶4 28 “information about the switch state overlies/flows from the data layer to the presentation layer’; note: Boyer may specify items of a session data to overly onto an electronic form [see Boyer ¶28, 25, 24]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for specifying which item(s)/field(s) to overly session data onto. The teachings of Boyer, when used within the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute feature, will make the system more dynamic by providing its template with a customized restore state attribute value. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Regarding claims 6 and 20, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claims 1 and 17, as previously stated, and teaches further comprising: means for merging application data with the template associated with the electronic form to form an electronic form object including saved application data associated with the electronic form (Boyer ¶28 “information about the switch state merges/overlies from the data layer to the presentation layer’; note: Boyer’s saved data may be overlaid/merged into an electronic form [see Boyer ¶28, 25, 24]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for overlying/merging data into an electronic form. The teachings of Boyer, when used within the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s electronic form, will improve the system’s efficiency by enabling it to generate an electronic form from saved data, thereby eliminating the need to create the data in order for the system to generate its electronic form. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Regarding claims 7 and 9, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, as previously stated, and further teaches wherein the session data comprises one or more of: values associated with unbound fields, overridden calculations, and visual characteristics of the electronic form (Fifield: col. 11, Ins. 1-22 “session data/metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document’; note: a “format” is a “visual characteristics of [Fifield’s] electronic form” [see: col. 11, Ins. 1-22]).

Regarding claim 10, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the electronic form is in a PDF (Liu ¶61 “template layer 205 may be an Adobe portable document format’).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Liu fora PDF form. The teachings of Liu, when used within the system of Fifield in view of Gaurav further in view of Liu’s electronic form, will improve the form’s interoperability by having it employ a standardized format such as PDF. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Claims 8 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fifield in view of Gaurav further in view of Liu further in view of Boyer further in view of Reaume et al. (US 2006/0143545 A1, hereinafter Reaume).
Regarding claims 8 and 19, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, as previously stated, and teaches further comprising:
determining the value of the restore state attribute is set to automatic (Boyer ¶16, 17, 18, 23, 24 “a ‘ref’ attribute 44 that restores/resets its Ul data context to be...its initial Ul context’; Boyer ¶25 “state attribute 48 is evaluated relative to the UL.. for which [] row of UI controls was generated...expression ‘@case’ 50 selects/specifies the ‘case’ attribute... The content of that attribute is matched to the content of the id attributes of the case...and the case with the matching id is selected”; Boyer ¶28 “information about the switch state flows from the data layer to the presentation layer’; note: the value of restore state attribute 42 must be “determined” in order for Boyer’s automatic responses to occur [see Boyer ¶23, 24, 25, 28 and FIG. 4]);
the value of a state attribute indicates that a template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template (Fifield: col. 11, Ins. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated/ requested, grants/initiates a process to certify/verify the integrity of the electronic transcript...metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document”; note: it is implicit that, in order to use its feature, Fifield must include some “means” of indicating that alterations to its “extraneous information” does not invalidate an electronic document's certification [i-e., its integrity], otherwise Fifield’s user(s) may not use the feature because they would be unaware that such a feature even exists [see Fifield: col. 11, Ins. 1-22]); and
receiving an indication the restore state is set to manual such that the value of the restore state attribute indicates that the template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template (Gaurav ¶41 “using data manipulation technology, such as an XML document/ form editor’; Gaurav ¶44 “system 200 can employ stored protocol/restore state attribute value...to permit changes to field, component, and/or subcomponent values/session data”; note: Gaurav’s functionality for permitting “changes” [see Gaurav ¶41, 44 and claim 11] may include a “manual” feature, such as the feature(s) provided by “an XML document/form editor,” and it is implicit that Gaurav must include some indication of its “XML document/form editor,” in order for its users to utilize it [see Gaurav ¶41)).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Gaurav for having a restore state attribute value include a manual setting. The teachings of Gaurav, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute value, will make the system more dynamic by enabling it system to manually restore an invalid alteration to persisted session data, when the alteration is not restored automatically. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for having a restore state attribute value include an automatic setting that can be determined. The teachings of Gaurav, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute value, will make the system more efficient by enabling it to restore its session data automatically, thereby eliminating the need to manually restore such data. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Fifield in view of Gaurav further in view of Liu further in view of Boyer does not explicitly disclose, yet Reaume teaches: suggesting (110/112, FIG. 1) to seta state to manual (¶21 “decision making process...provides the probability...that an automatic reset will resolve...When the probability...[or] confidence...is too low that an automatic reset will resolve...a manual reset at 112 is recommended”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Reaume for, when a system determines that a fault state of a machine of the system is not being restored/resolved automatically, having the system suggest/recommend that the fault state is restored/ resolved manually. The teachings of Reaume, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s features for restoring persisted data that is invalidly altered, will help improve the efficiency of the system’s restoring of persisted data, by only having the system suggest a manual restoration of persisted data that is invalidly altered, when it cannot be restored automatically. Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
	
	
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAO Q HO/Primary Examiner, Art Unit 2432